©PPL Corporation 2012 1 June 4-5, 2012 ©PPL Corporation 2012 Exhibit 99.1 ©PPL Corporation 2012 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. ©PPL Corporation 2012 3 PPL Well-Positioned for Future Success Increased mix of rate-regulated earnings provides stability in weak economic environment Approximately 70% of projected 2012 EPS from regulated businesses Substantial organic growth in rate base:~8% CAGR from 2012-2016 Business Risk Profile rated “Excellent” by S&P Secure dividend with strong platform for continued growth Highly attractive competitive generation fleet with diverse fuel mix allows for significant upside when power markets recover Strong baseload footprint in PJM complemented by flexible gas-fired units No major exposure to currently proposed environmental regulations Strong management team with track record of execution UK team already showing meaningful improvement in Midlands operations ECR approval received in Kentucky Successfully hedging competitive generation and locking in margins in a challenging market ©PPL Corporation 2012 4 U.K. Regulated Segment Investment Highlights Highly attractive rate-regulated business with significant growth prospects Regulator-approved 5-year forward-looking revenues based on future business plan, including capital expenditures and O&M plus adjustments for inflation Real-time return of and return on capital investment - no lag No volumetric risk Additional incentives for operational efficiency and high-quality service Top performing electricity distribution business in the U.K. Leader in capital and operating cost efficiency, customer service and reliability Over $380 million in incentive revenues earned over past 7 years Highest percentage of bonus revenue among peers Best-in-class U.K. management team Experienced team with record of delivering results Completely transformed acquired Midlands operation in 9 months Strong potential to earn additional incentive revenues Consistent pattern of dividend repatriation to U.S. parent ©PPL Corporation 2012 5 Kentucky Regulated Segment Investment Highlights Efficient, well-run utility focused on safety, reliability and customer service Projected rate base CAGR of 9.6% through 2016 Constructive regulatory environment that provides a timely return on a substantial amount of planned capex over the next 5 years Environmental Cost Recovery (ECR):~$2.3 billion plan approved by the KPSC with a 10.1% ROE; ~$500 million remaining under prior plan at 10.63% ROE - virtually no regulatory lag Other supportive recovery mechanisms include Construction Work In Process, Fuel Adjustment Clause, Gas Supply Clause Adjustment and Demand Side Management recovery Very competitive retail rates that attract energy-intensive businesses ©PPL Corporation 2012 6 Pennsylvania Regulated Segment Investment Highlights Significant growth in transmission portion of business which earns a favorable rate of return on a near real-time basis CAGR of 22.3% in transmission rate base through 2016 driven by initiatives to improve aging infrastructure and Susquehanna-Roseland Project ROE of 11.68% earned through FERC Formula Rate Mechanism Susquehanna-Roseland Project earns an incentive 12.93% ROE and earns a return on construction work-in-progress Projected CAGR of 6.5% in distribution rate base through 2016 driven by initiatives to improve aging infrastructure Alternative ratemaking bill passed state legislature and approved by the Governor Intended to provide for more timely recovery of eligible distribution plant costs that improve and maintain safety and reliability ©PPL Corporation 2012 7 Supply Segment Investment Highlights Very well-positioned competitive generation PJM assets: Low marginal cost nuclear and hydro facilities Efficient supercritical coal units with fuel switching optionality Attractive gas-fired assets that capture market opportunity and back-stop base load unit availability Montana assets: Low marginal cost coal and hydro units that are critical to infrastructure supporting load in the Northwest Considerable upside from potential expansion of export capability to Alberta and the Dakotas in support of rapidly growing unconventional oil production activities Substantially in compliance with new emissions standards without further major investments Generation fleet will benefit from multiple factors Tightening reserve margins Forced retirement of less efficient stations due to tightening emissions standards Firming of demand driven by general economic recovery General firming of natural gas prices Among the strongest forward hedge profiles in industry Wholesale generation increasingly augmented by growing competitive retail activities across commercial, industrial and residential customer classes ©PPL Corporation 2012 8 $/Share Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Reaffirmed 2012 Ongoing Earnings Forecast ©PPL Corporation 2012 9 Dividend Profile A significantly more rate-regulated business mix provides strong support for current dividend and a platform for future growth (1) Ongoing EPS based on mid-point of forecast.Annualized dividend based on 1st quarter declaration. Actual dividends to be determined by Board of Directors. ((2) From only regulated segments. $/Share Annualized ©PPL Corporation 2012 10 Appendix ©PPL Corporation 2012 11 Midlands Integration - Improved
